DETAILED ACTION
.
Reason for Allowance

Claims 22-24 are allowable as amended by the applicant.  The following is an examiner’s statement of reasons for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Regarding 22, the prior art discloses most of the claimed invention; however, the prior art does not expressly disclose a left shoe that includes a left toe region, left forefoot region, a left arch region and a left heel region, a left outsole, a left upper secured to the left outsole, and a left sensor system that includes at least a first left heel pressure sensor positioned in the left heel region, at least a first left toe pressure sensor positioned in the left toe region, wherein the left sensor system includes a left motion sensor, wherein the left shoe includes a left medial side and a left lateral side,
a right shoe that includes a right toe region, a right forefoot region, a right arch region and a right heel region, a right outsole, a right upper secured to the right outsole, and a right sensor system that includes at least a first right heel pressure sensor positioned in the right heel region, at least a first right toe pressure sensor positioned in 
a distance sensor positioned on at least one of the left or right medial sides, wherein the distance sensor is configured to determine the distance between the left shoe and the right shoe, and wherein the distance sensor is configured to determine an angle between the left shoe and the right shoe; wherein at least one of the left or the right shoe includes a wireless communication device, wherein the wireless communications device is configured to wirelessly communicate data from one or both of the left and right sensor systems, wherein at least one of the left or the right shoe includes an electronics assembly that comprises the wireless communication device and a memory unit,
wherein at least one of the left and right sensor systems includes a foot positioning sensor, wherein the foot positioning sensor is configured to determine forward and backward positioning of the left shoe with respect to the right shoe, wherein the footwear system is configured to provide a notification if one of the angle between the left shoe and the right shoe or the forward and backward positioning of the left shoe with respect to the right shoe is not proper compared to proper exercise performance data, and wherein the notification is at least one of a vibration or an audible sound.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.